DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “processing unit” and “non-transitory, computer-readable medium” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “component” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claims 1-14
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
		For example:
	In Claims 1, 13 and 14, lines 6-7, 6-7 and 7-8 respectively recite “setting a lambda value of the exhaust gases (22, 24) of the exhaust-gas burner (B) based on a lambda value of the exhaust gases (12) of the internal combustion engine (V)” however, it is not clear what is required from the step (e.g. is the recitation merely requires the controller set a variable to a particulate value or actually requires physically adjusting the exhaust gases of the burner to a particular valve). For the purposes of treating the claim under prior art, the language is interpreted as merely requiring variable adjustments within the controller. 

In Claims 13-14, the indefiniteness stems from the lack of a transitional phrase in the claim. Therefore, it is unclear what text is part of the preamble and what is considered the body of the claim. 
The following errors explicitly found in Claims 1 and 3-14 are given way of examples only and not inclusive of all errors. Applicant should carefully review and amend all the claims to insure all errors are corrected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is direction to abstract idea without significantly more. The claims 1, 13 and 14 recite respectively, “setting a lambda value of the exhaust gases (22, 24) of the exhaust-gas burner (B) based on a lambda value of the exhaust gases (12) of the internal combustion engine (V)”.
setting a lambda value” (as described in 112(b) rejection above) which can be just changing or modifying a variable therefore there is nothing in the claim element precludes the step from practically being performed in the mind, and even if merely a generic processor is recited, under its broadest reasonable interpretation, covers performance of the limitation in the mind in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract ides.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the structures of the pump and the exhaust system which are already known in the art. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, even though the claims recite step of “merging…” however the step is merely describing a common exhaust system with a burner, and because the claim does not recite additional steps such as “operating the burner with adjusted lambda value” in order to integration of abstract idea into a practical application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 (as best understood) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub No. US 2021/0040873 A1 to Ceumern-Lindenstjerna et. al. (Lindenstjerna).

In Reference to Claim 1
A method for operating an exhaust-gas burner (28) of a vehicle which has at least an internal combustion engine (10) and a catalytic converter (30, 38) the method comprising: 
merging exhaust gases of the exhaust-gas burner (28), upstream of the catalytic converter (30, 38), with exhaust gases (22) of the internal combustion engine (10) to form an exhaust-gas mixture, 


In Reference to Claim 2
The method according to Claim 1 (see rejection to claim 1 above), wherein the lambda value of the exhaust gases (22) of the exhaust-gas burner (28) is set such that the exhaust-gas mixture has a desired target lambda value (see at least Lindenstjerna Figs. 1-4 and paragraphs 11, 16, 21-25, 42-48).

In Reference to Claim 3
The method according to Claim 2 (see rejection to claim 2 above), wherein the exhaust gases (22) of the internal combustion engine (10) have a first lambda value and the exhaust gases (22) of the exhaust-gas burner (28) have a second lambda value, and wherein a component (60, 42, 36) of an exhaust-gas tract of the vehicle performs a function, which component requires an exhaust gas which has the first lambda value, the second lambda value or the target lambda value, wherein the function comprises a diagnosis, a regeneration, and/or a change in temperature of the component (controller of Lindenstjerna is capable of performing the function above) (see at least Lindenstjerna Figs. 1-4 and paragraphs 11, 16, 21-25, 42-48).


The method according to Claim 1 (see rejection to claim 1 above), wherein the exhaust-gas burner (28) is operated in a rich operating mode if the internal combustion engine (10) is operated in a lean operating mode, and is operated in a lean operating mode if the internal combustion engine (10) is operated in a rich operating mode (controller of Lindenstjerna is capable of performing the function above) (see at least Lindenstjerna Figs. 1-4 and paragraphs 11, 16, 21-25, 42-48).

In Reference to Claim 5
The method according to Claim 1 (see rejection to claim 1 above), wherein the internal combustion engine (10) is operated in a stoichiometric operating mode and the exhaust-gas burner is operated in a rich operating mode or in a lean operating mode (controller of Lindenstjerna is capable of performing the function above) (see at least Lindenstjerna Figs. 1-4 and paragraphs 11, 16, 21-25, 42-48).

In Reference to Claim 6
The method according to Claim 1 (see rejection to claim 1 above), wherein a fill level of the catalytic converter (30, 40) is ascertained (controller of Lindenstjerna is capable of performing the function above) (see at least Lindenstjerna Figs. 1-4 and paragraphs 11, 16, 21-25, 42-48).


The method according to Claim 6 (see rejection to claim 6 above), wherein the fill level is ascertained using a catalytic converter model (controller of Lindenstjerna is capable of performing the function above) (see at least Lindenstjerna Figs. 1-4 and paragraphs 11, 16, 21-25,  42-48).

In Reference to Claim 8
The method according to Claim 6 (see rejection to claim 6 above), wherein the lambda value of the exhaust gases (22) of the exhaust-gas burner (28) is set such that the fill level of the catalytic converter (30, 40) does not depart from a predetermined fill level range (controller of Lindenstjerna is capable of performing the function above) (see at least Lindenstjerna Figs. 1-4 and paragraphs 11, 16, 21-25, 42-48).

In Reference to Claim 9
The method according to Claim 6 (see rejection to claim 6 above), wherein, if it is identified that the fill level of the catalytic converter (30, 40) departs from a predetermined fill level range, the exhaust-gas burner (28) is operated such that its exhaust gas (22) compensates a deviation, caused by the departure from the fill level range, of the lambda value of the exhaust gas (22) from a target lambda value which is in particular one (controller of Lindenstjerna is capable of performing the function above) (see at least Lindenstjerna Figs. 1-4 and paragraphs 11, 16, 21-25, 42-48).

In Reference to Claim 10
The method according to Claim 6 (see rejection to claim 6 above), wherein the fill level of the catalytic converter (30, 40) describes a presently stored quantity of oxygen and/or nitrogen oxides (see at least Lindenstjerna Figs. 1-4 and paragraphs 11, 16, 21-25, 42-48).

In Reference to Claim 11
The method according to Claim 1 (see rejection to claim 1 above), wherein a dead time of the exhaust gas (22) from the internal combustion engine (10) and/or a dead time of the exhaust gas (22) from the exhaust-gas burner (28) in each case to the merging point of the exhaust gases is ascertained, and the exhaust-gas burner (28) is operated such that its exhaust gas (22) is fed into the merging point at the same time as that exhaust gas (22) of the internal combustion engine (10) whose lambda value was used for the setting of the lambda value of said exhaust-gas burner (controller of Lindenstjerna is capable of performing the function above) (see at least Lindenstjerna Figs. 1-4 and paragraphs 11, 16, 21-25, 42-48).

In Reference to Claim 12
The method according to Claim 1 (see rejection to claim 1 above), wherein a lambda value (44, 34) of an exhaust gas at at least one point immediately downstream of the internal combustion engine (10) and/or immediately 

In Reference to Claim 13
A processing unit (50) which is configured to control an exhaust-gas burner (28) of a vehicle which has at least an internal combustion engine (10) and a catalytic converter (30, 40), by 
merging exhaust gases of the exhaust-gas burner (28), upstream of the catalytic converter (30, 40), with exhaust gases (10) of the internal combustion engine (10) to form an exhaust-gas mixture, and 
setting a lambda value of the exhaust gases (22) of the exhaust-gas burner (28) based on a lambda value of the exhaust gases (22) of the internal combustion engine (10) (see at least Lindenstjerna Figs. 1-4 and paragraphs 11, 16, 21-25, 42-48).

In Reference to Claim 14
A non-transitory, computer-readable medium (50) containing instructions that when executed by a computer cause the computer to control an exhaust-gas 
merging exhaust gases of the exhaust-gas burner (28), upstream of the catalytic converter (30, 40), with exhaust gases (22) of the internal combustion engine (10) to form an exhaust-gas mixture, and 
setting a lambda value of the exhaust gases (22) of the exhaust-gas burner (28) based on a lambda value of the exhaust gases (22) of the internal combustion engine (10) (see at least Lindenstjerna Figs. 1-4 and paragraphs 11, 16, 21-25, 42-48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub No. US 2020/0232364 A1 to Ceumern-Lindenstjerna et. al. teaches adjusting the amount of exhaust gases produced by the burner based on the lambda value of the engine exhaust gases amount.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        September 10, 2021